Case 3:19-cv-01859-CAB-WVG Document 33 Filed 12/12/19 PageID.1201 Page 1 of 5




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       JOHN A. YACOVELLE, Cal. Bar No. 131781
   3         jyacovelle@sheppardmullin.com
       MARISA B. MILLER, Cal. Bar No. 270860
   4         mmiller@sheppardmullin.com
       KRISTIN P. HOUSH, Cal. Bar No. 286651
   5         khoush@sheppardmullin.com
       12275 El Camino Real, Suite 200
   6   San Diego, California 92130-4092
       Telephone: 858.720.8900
   7   Facsimile: 858.509.3691
   8 Attorneys for Defendants
     CALIFORNIA EXTRACTION
   9 VENTURES, INC.; STEPHEN COREY
  10                                  UNITED STATES DISTRICT COURT
  11                             SOUTHERN DISTRICT OF CALIFORNIA
  12
  13 JAVO BEVERAGE CO., INC.,                       Case No. 3:19-CV-01859-CAB-WVG
  14                     Plaintiff,                 JOINT MOTION FOR ENTRY OF
                                                    REVISED ORDER GRANTING
  15            v.                                  PLAINTIFF’S MOTION FOR
                                                    LEAVE TO FILE UNDER SEAL
  16 CALIFORNIA EXTRACTION                          CERTAIN SUPPORTING
     VENTURES, INC. AND STEPHEN                     DOCUMENTS FOR PLAINTIFF’S
  17 COREY,                                         MOTION FOR PRELIMINARY
                                                    INJUNCTION
  18                     Defendants.
  19                                                Ctrm.: 4C (4th Floor)
                                                    The Hon. Cathy Ann Bencivengo
  20
                                                    Complaint Filed: September 26, 2019
  21                                                Trial Date:      TBD
  22
  23
  24
  25
  26
  27
  28
                                                  -1-           Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4841-8775-6206.2
Case 3:19-cv-01859-CAB-WVG Document 33 Filed 12/12/19 PageID.1202 Page 2 of 5




   1        Plaintiff JAVO BEVERAGE CO., INC. (the “Plaintiff”) and defendants
   2 CALIFORNIA EXTRACTION VENTURES, INC. and STEPHEN COREY (the
   3 “Defendants”) (collectively, the “Parties”), by and through their undersigned
   4 counsel, jointly move the Court to enter a revised order granting Plaintiff’s Motion
   5 for Leave to File Under Seal Certain Supporting Documents for Plaintiff’s Motion
   6 for Preliminary Injunction [Doc. No. 16].
   7        On November 13, 2019, the Court issued an order allowing Plaintiff to restrict
   8 access to those portions of the Declaration of Brad Petersmeyer and corresponding
   9 Exhibits 4 through 8 that Plaintiff designated as “Outside Attorneys’ Eyes Only” to
  10 Defendants’ outside litigation counsel of record (“OAEO Information”) [Doc. No.
  11 16]. The Parties have met and conferred, and Plaintiff has agreed to the following
  12 adjustments to treatment of the OAEO Information that Plaintiff filed under seal in
  13 support of Plaintiff’s Motion for Preliminary Injunction.
  14        Adjusted Access for Stephen Corey
  15        Plaintiff has agreed to allow Mr. Corey to review a copy of the Declaration of
  16 Brad Petersmeyer that lifts redactions at paragraphs 29 through 51 and Exhibits 4
  17 through 8 (the “Restricted Information”) subject to the following conditions:
  18        (1) Mr. Corey may only review the Restricted Information during in-person
  19 meetings with outside litigation counsel at Sheppard Mullin Richter & Hampton
  20 LLP who have not acted and will not act as patent prosecution counsel for
  21 Defendants (“Outside Litigation Counsel”).1
  22
  23
       1
         Outside Litigation Counsel shall include Jesse Salen, Esq., and other litigation
  24   counsel at Sheppard Mullin Richter & Hampton LLP, including attorneys who have
  25   not filed an appearance in this action, but shall not include any counsel at Sheppard
       Mullin Richter & Hampton LLP that is advising or will advise (directly or
  26   indirectly) Defendants on any preparation or prosecution of Defendants’ current or
  27   future patents or patent applications, including but not limited to David Heisey,
       Esq., Hector Agdeppa, Esq., Daniel Yannuzzi, Esq., Eric Gill, Esq., and Jonathan
  28   Marina, Esq. (“Patent Prosecution Counsel”).
                                                 -2-              Case No. 3:19-CV-01859-CAB-WVG
Case 3:19-cv-01859-CAB-WVG Document 33 Filed 12/12/19 PageID.1203 Page 3 of 5




   1
   2        (2) Mr. Corey is not permitted to take, copy, or receive (via email or
   3 otherwise) any of the Restricted Information, nor is he permitted to take pictures or
   4 notes, or otherwise record information relating to any of the Restricted Information.
   5        (3) Mr. Corey may not disclose or discuss the Restricted Information with
   6 anyone other than Outside Litigation Counsel or Plaintiff’s counsel. For avoidance
   7 of doubt, Mr. Corey may not disclose or discuss the Restricted Information with
   8 anyone else at CEV, including but not limited to Michael Klipcera, Esq., or with any
   9 Patent Prosecution Counsel at Sheppard Mullin Richter & Hampton LLP.
  10        Javo has agreed to Mr. Corey’s review of the Restricted Information under the
  11 aforementioned conditions to allow Mr. Corey to prepare a declaration addressing
  12 the Restricted Information in connection with Defendants’ opposition to Plaintiff’s
  13 Motion for Preliminary Injunction. Mr. Corey’s declaration will include language
  14 confirming he has complied with the aforementioned conditions in his review of the
  15 Restricted Information.
  16        Access to OAEO Information for Other Attorneys at Sheppard Mullin
  17        Javo has further agreed to allow Jesse Salen and other litigation counsel at
  18 Sheppard Mullin Richter & Hampton LLP who have not filed an appearance in this
  19 action, to access and review OAEO Information provided they have not advised and
  20 will not advise (directly or indirectly) Defendants on the preparation or prosecution
  21 of any of Defendants’ current or future patents or patent applications. 2 For
  22
       2
  23     Mr. Salen is listed under CEV’s customer number 155292 on the USPTO’s Public
       Patent Application Information Retrieval (PAIR) system. [Doc. No. 12 at 6:6-11.]
  24   However, Mr. Salen has submitted a declaration and certification, attached hereto
  25   as Exhibit A, representing that he has not had and will not have any involvement in
       the preparation or prosecution of any of Defendants’ patents or patent applications.
  26   Mr. Salen has further agreed to a prosecution bar and wall, as set forth in
  27   paragraphs 7 and 8 of his declaration and certification at Exhibit A. Defendants
       have reserved the right to seek a modification of paragraph 8 should the
  28   circumstances of the case require that they do so.
                                                -3-              Case No. 3:19-CV-01859-CAB-WVG
Case 3:19-cv-01859-CAB-WVG Document 33 Filed 12/12/19 PageID.1204 Page 4 of 5




   1 avoidance of doubt, Outside Litigation Counsel shall be permitted to review OAEO
   2 Information at any time and shall not be restricted to reviewing only the Restricted
   3 Information identified above during in-person meetings with Mr. Corey.
   4                                          ***
   5        For the aforementioned reasons, the Parties jointly move this Court to modify
   6 its November 13, 2019 order [Doc. No. 16] to allow for Mr. Corey’s access to the
   7 Restricted Information and Outside Litigation Counsel’s access to OAEO
   8 Information, subject to the aforementioned conditions.
   9
       Dated: December 12, 2019
  10
  11                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  12
  13                               By                    /s/ John A. Yacovelle
  14                                                   JOHN A. YACOVELLE
                                                        MARISA B. MILLER
  15                                                    KRISTIN P. HOUSH
  16
                                                  Attorneys for Defendants
  17                                            CALIFORNIA EXTRACTION
  18                                        VENTURES, INC. AND STEPHEN COREY
       Dated: December 12, 2019
  19
  20                               COOLEY LLP

  21
  22                               By                   /s/ Steven M. Strauss
  23                                                   STEVEN M. STRAUSS
                                                         ERIN C. TRENDA
  24                                                  ALEXANDER R. MILLER
  25                                                      JEFFREY KARR
  26                                                    Attorneys for Plaintiff
  27                                                 JAVO BEVERAGE CO., INC.
  28
                                               -4-             Case No. 3:19-CV-01859-CAB-WVG
Case 3:19-cv-01859-CAB-WVG Document 33 Filed 12/12/19 PageID.1205 Page 5 of 5




   1                           SIGNATURE CERTIFICATION
   2        Pursuant to Section 2(f)(4) of Electronic Case Filing Administrative Policies
   3 and Procedure Manual, I hereby certify that the content of this Joint Motion for
   4 Entry of Revised Order Granting Plaintiff’s Motion for Leave to File Under Seal
   5 Certain Supporting Documents for Plaintiff’s Motion for Preliminary Injunction is
   6 acceptable to counsel for Plaintiff JAVO BEVERAGE CO., INC., and I have
   7 obtained Steven M. Strauss’ authorization to affix his electronic signature to this
   8 document.
   9        Executed this 12th day of December, 2019, in San Diego, California.
  10
  11
  12                                  By /s/ John A. Yacovelle
                                         JOHN A. YACOVELLE
  13                                     Email: jyacovelle@sheppardmullin.com
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -5-              Case No. 3:19-CV-01859-CAB-WVG
